This office action is in response to Applicants’ amendments/remarks received October 21, 2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 4, 9-10, 12-13, 16-18, 20-21, 25-27, 29-30, 33-35, 37-38 are canceled.  Claims 3, 7 are withdrawn.  Claims 1-2, 5-6, 8, 11, 14-15, 19, 22-24, 28, 31-32, 36, 39-40, to Cas9 polypeptide/Cas9 guide RNA, Bcl-2 apoptosis regulator, hematopoietic stem cell, are under consideration.

Priority:  This application is a 371 of PCT/US17/18183, filed February 16, 2017, which claims benefit of provisional application 62/297039, filed February 18, 2016.

Objections and Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-2, 5-6, 8, 11, 14-15, 19, 22-24, 28, 31-32, 36, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Froelich et al. (US 20150267205; previously cited) in view of Domen et al. (2000 J Exp Med 191(2):  253-263; previously cited) and Ardehali et al. (2011 PNAS 108(8):  3282-3287).
Froelich et al. disclose compositions and methods for genome engineering, specifically methods and compositions comprising modulators of gene expression (e.g. molecules comprising one or more zinc finger proteins, TALEs, CRISPR/Cas components, etc. that increase or decrease gene expression) within a cell where the gene to be modulated can be an endogenous gene or can be in an expression cassette within the cell driving the expression of a transgene of interest (at least paragraph 0007), where in some embodiments the cells are stem cells, e.g. hematopoietic cells (at least paragraph 0015).  Froelich et al. disclose in some embodiments, stem cells that have been made more resistant to apoptosis may be used as therapeutic compositions where the stem cells also contain the modulators of gene expression, including ZFNs, TALENs, CRISPR/Cas systems and/or donors (at least paragraph 0176), where the CRISPR/Cas nuclease system is an engineered nuclease system used for genome engineering comprising Cas9 and a guide RNA engineered to guide the Cas9 nuclease to target any desired sequence (at least paragraph 0106).  Froelich et al. disclose resistance to apoptosis may come about, for example by knocking out BAX (at least paragraph 0176).  Froelich et al. disclose applications when transient expression is preferred (at least paragraph 0155); therefore, it be obvious that the modifications and/or changes noted above by Froelich et al. can be transient.  Froelich et al. disclose nucleic acids can be delivered as mRNA (at least paragraphs 0149, 0176-0177).  Froelich et al. do not teach overexpressing an apoptosis regulator, specifically Bcl-2.
Bcl-2 and Bcl-xL) and help induce it (e.g., Bax and Bad) (p. 253).  Domen et al. disclose that overexpression of Bcl-2 in hematopoietic stem cells increases both their number and repopulation potential (at least p. 253).
Ardehali et al. disclose the promise of pluripotent stem cells as a research and therapeutic tool is partly undermined by technical challenges of generating and maintaining the cells in culture (p. 3282).  Ardehali et al. disclose human embryonic stem cells (hESCs) that constitutively or transiently express human BCL2 (p. 3282).  Ardehali et al. disclose overexpression of BCL2 enhances survival of BCL2-expressing cells by resisting apoptosis (p. 3282-3283).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the references and arrive at the claimed method of editing a target genomic DNA in a mammalian stem cell, the method comprising providing a mammalian stem cell transfected with a mRNA encoding a BCL2 apoptosis regulator that transiently expresses BCL2 to provide a modified mammalian stem cell transiently expressing BCL2, and contacting the modified mammalian stem transiently expressing BCL2with a genome targeting composition comprising a genome editing nuclease that cleaves within a desired target sequence of the modified mammalian stem cell (at least instant claims 1-2, 5-6, 8, 11, 14-15, 19, 22-24, 28, 31-32, 36, 39-40).  The motivation to do so is given by the prior art.  Froelich et al. disclose a method of contacting a stem cell with a composition comprising a genome editing nuclease that 
Regarding instant claims 5-6, 8, 22-24, Froelich et al. disclose the modulators of gene expression, including CRISPR/Cas systems and/or donors (at least paragraph 0176), where the CRISPR/Cas nuclease system is an engineered nuclease system used for genome engineering comprising Cas9 and a guide RNA engineered to guide the Cas9 nuclease to target any desired sequence (at least paragraph 0106).
Regarding instant claims 2, 11, 28, Froelich et al. disclose further including a donor nucleic acid along with the nucleic acid encoding the nuclease(s), which is integrated into the genome of the cell (at least paragraphs 0011, 0128-0131, 0136-0139).

Regarding instant claims 15, 32, Froelich et al. disclose in some embodiments the cells are stem cells, e.g. hematopoietic cells (at least paragraph 0015).
Regarding instant claims 19, 36, 39-40, Ardehali et al. disclose transient expression of human BCL2 in stem cells enhances cell survival and disclose expression at 1 day, 2 days, 3 days (p. 3283); therefore, it would have been obvious for one of ordinary skill to determine optimal levels of Bcl-2 expression, including at the recited time range and levels, by routine experimentation.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.
Applicants assert that the presently claimed methods involve transfection of a stem cell with an mRNA that provides transient expression of Bcl-2 because the lifetime of the transfected mRNA in the cell is limited.  Applicants assert Froelich et al. offer no teaching whatsoever with respect to apoptosis regulation, Froelich et al. teach knocking out BAX and/or BAK using TALENs or AFNs or through use of caspase inhibitors like z-VAD-FMK (paragraphs 0167-0176).
Applicants’ remarks are not persuasive.  As noted above, Froelich et al. disclose compositions and methods for genome engineering, specifically methods and compositions comprising modulators of gene expression (e.g. molecules comprising one or more zinc finger 
While Froelich et al. do not explicitly teach overexpression of Bcl-2 to resist apoptosis (i.e. Froelich et al. suggest knocking out BAX), Froelich et al. is cited with at least Domen et al. and Ardehali et al., which disclose overexpression of human Bcl-2 enhances stem cell survival and resists apoptosis.  It is known Bcl-2 was the first identified regulator of cell death; it belongs to a family whose members help protect against the induction of apoptosis (e.g., Bcl-2 and Bcl-xL) and help induce it (e.g., Bax and Bad) (Domen et al. p. 253).
Regarding Applicants’ remarks that Froelich et al. do not teach transient expression of Bcl-2, the remarks are not persuasive.  Froelich et al. disclose applications of transient expression (at least paragraph 0155), where nucleic acids can be delivered as mRNA (at least paragraphs 0149, 0176-0177).  Further, Froelich et al. is cited with at least Ardehali et al., which disclose transient overexpression of human BCL2 enhances survival of stem cells during stress (p. 3282, 3286) and mRNA expression of human BCL2 (p. 3283).
Regarding Applicants’ remarks that Domen et al. disclose production of transgenic mice that express human Bcl-2 cDNA and that this produces a permanent change, the remarks are not 
Regarding Applicants’ remarks that transiently overexpressing Bcl-2 would change the operating principle articulated in Froelich et al., the remarks are not persuasive.  The invention of Froelich et al. comprise compositions for gene editing and methods of genome engineering in a cell with the composition comprising modulators of gene expression (e.g. molecules comprising one or more zinc finger proteins, TALEs, CRISPR/Cas components, etc. that increase or decrease gene expression) (at least paragraph 0007), where in some embodiments the cells are stem cells, e.g. hematopoietic cells (at least paragraph 0015).  Froelich et al. expressly disclose that stem cells made more resistant to apoptosis also contain the modulators of gene expression, including ZFNs, TALENs, CRISPR/Cas systems and/or donors (at least paragraph 0176).  As noted above, Domen et al. and Ardehali et al. disclose overexpression of human BCL2 in stem cells enhance viability and resist apoptosis (Domen et al. p. 253-254; Ardehali et al. p. 3283), where transient overexpression of human BCL2 also enhances viability and survival of stem cells during stress (Ardehali et al. p. 3282, 3286).  
Therefore, one of ordinary skill would have reasonable motivation to incorporate another mode of making stem cells more resistant to apoptosis, such as transiently overexpressing human Bcl-2, as suggested by the prior art, for making the stem cell comprising the genome editing nuclease of Froelich et al. more resistant to apoptosis.  In this instance, transiently 
For at least these reasons, the 103 rejection is maintained.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656